Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 1 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 2 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 3 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 4 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 5 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 6 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 7 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 8 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 9 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 10 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 11 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 12 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 13 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 14 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 15 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 16 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 17 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 18 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 19 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 20 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 21 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 22 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 23 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 24 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 25 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 26 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 27 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 28 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 29 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 30 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 31 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 32 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 33 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 34 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 35 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 36 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 37 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 38 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 39 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 40 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 41 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 42 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 43 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 44 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 45 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 46 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 47 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 48 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 49 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 50 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 51 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 52 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 53 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 54 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 55 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 56 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 57 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 58 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 59 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 60 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 61 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 62 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 63 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 64 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 65 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 66 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 67 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 68 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 69 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 70 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 71 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 72 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 73 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 74 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 75 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 76 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 77 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 78 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 79 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 80 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 81 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 82 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 83 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 84 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 85 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 86 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 87 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 88 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 89 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 90 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 91 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 92 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 93 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 94 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 95 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 96 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 97 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 98 of 234




                                                              Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 99 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 100 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 101 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 102 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 103 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 104 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 105 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 106 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 107 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 108 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 109 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 110 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 111 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 112 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 113 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 114 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 115 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 116 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 117 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 118 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 119 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 120 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 121 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 122 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 123 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 124 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 125 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 126 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 127 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 128 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 129 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 130 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 131 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 132 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 133 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 134 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 135 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 136 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 137 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 138 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 139 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 140 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 141 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 142 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 143 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 144 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 145 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 146 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 147 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 148 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 149 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 150 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 151 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 152 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 153 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 154 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 155 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 156 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 157 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 158 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 159 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 160 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 161 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 162 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 163 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 164 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 165 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 166 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 167 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 168 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 169 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 170 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 171 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 172 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 173 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 174 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 175 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 176 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 177 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 178 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 179 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 180 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 181 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 182 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 183 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 184 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 185 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 186 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 187 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 188 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 189 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 190 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 191 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 192 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 193 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 194 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 195 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 196 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 197 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 198 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 199 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 200 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 201 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 202 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 203 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 204 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 205 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 206 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 207 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 208 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 209 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 210 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 211 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 212 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 213 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 214 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 215 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 216 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 217 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 218 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 219 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 220 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 221 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 222 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 223 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 224 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 225 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 226 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 227 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 228 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 229 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 230 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 231 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 232 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 233 of 234




                                                               Exhibit 1H
Case 2:15-cv-00462-ROS Document 674-9 Filed 09/23/20 Page 234 of 234




                                                               Exhibit 1H
